           Case 1:19-cv-11633-GBD Document 83 Filed 05/15/20 Page 1 of 1
                                                     U.S. Department of Justice
                                                     Civil Division
                                                     Federal Programs Branch
                                                     1100 L St NW
                                                     Washington, DC 20530



James C. Luh                                         Tel:   (202) 514-4938
Senior Trial Counsel                                 Email: James.Luh@usdoj.gov



                                                     May 15, 2020

By ECF

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

        Re:      Plaintiffs’ May 13, 2020, Letter in Make the Road New York v. Pompeo, No.
                 19-cv-11633

Dear Judge Daniels:

        I represent the defendants in the above-captioned case. In a letter filed May 13, 2020, the
plaintiffs argued that the Ninth Circuit’s recent denial of a stay pending appeal in Doe v. Trump,
No. 19-36020, 2020 WL 2110978 (9th Cir. May 4, 2020), undermines arguments that the
defendants in this case have made in opposition to the plaintiffs’ motion for preliminary
injunction and in support of their motion to dismiss.

        The Government notes that the Doe ruling is not binding on this court. Moreover, the
decision is not persuasive, for several reasons: The panel was divided, and Judge Bress wrote a
well-reasoned dissent explaining why the majority’s ruling was in conflict with Trump v. Hawaii,
138 S. Ct. 2392 (2018), and other binding precedent. Moreover, the panel majority noted that its
ruling was informed by the demanding standard applicable to a request for a stay pending appeal,
and it took pains to note that it was not prejudging the merits of the appeal. See, e.g., 2020 WL
2110978 at *8, 13, 15. The Government’s appeal from the preliminary injunction remains
pending on the merits. In the meantime, the Government is continuing to comply with the
injunction entered by the District of Oregon.

                                                     Sincerely,

                                                     /s/
                                                     James C. Luh
                                                     Senior Trial Counsel
                                                     United States Department of Justice

Cc: All counsel of record via ECF
